UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AHMAD MOHAMMAD AL DARBI,             )
                                     )
      Petitioner,                    )
                                     )
      v.                             ) Civil Action No. 05-2371 (RCL)
                                     )
BARACK OBAMA, et al.,               )
                                     )
      Respondents.                   )
____________________________________)

                                              ORDER

        A status conference was held in this matter on June 25, 2010. In light of the

representations of counsel, it is hereby

        ORDERED that respondents shall produce the discovery materials requested by petitioner

within thirty days; it is further

        ORDERED that petitioner shall file his traverse thirty days thereafter; and it is further

        ORDERED that the parties shall file a joint status report by August 16, 2010, proposing a

schedule for further proceedings in this matter.

        SO ORDERED.



        Signed by Royce C. Lamberth, Chief Judge, on June 25, 2010.